DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 1-12 are currently pending for examination.

Claim Objections
3.	Claim 3 is objected to because of the following informalities:  “and the it crosses the current intersection according to the extracted crossing behavior.” should be “and wherein the vehicle crosses the current intersection according to the extracted crossing behavior”.  Appropriate correction is required.
Claims 8 and 10 depend on claim 3. Claims 8 and 10 are also objected to because they depend on a claim that is objected to.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 4-6, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (Yoo; US 2010/0156672) in view of Minster et al. (Minster; US 2017/0267233).
	For claim 1, Yoo discloses an automatic parking method [E.g. 0032: a vehicle controller 100 that provides information on a parking target vehicle to use the auto valet parking service, Figs. 7-8], comprising:
	step S1, acquiring a global waypoint map of a parking lot where a vehicle is to be parked and position information of available parking spaces, and performing global path planning E.g. 0032: a vehicle controller 100 that provides information on a parking target vehicle to use the auto valet parking service, a vehicle guide sensor 300 that guides movement of the vehicle within the parking place, a parking situation sensing sensor 200 that understands and manages parking situations of vehicles within the parking place, and an auto valet parking service server (hereinafter referred to as `service server`) 400 that senses a dynamic situation within the parking place and determines a movement path of the vehicle, 0063: 0063: The parking place data management module 431 manages overall information on the parking place, such as information on a map of the parking place, information on a movable path within the parking place, the number of parking slots, etc., 0066: The vehicle guide sensor management module 434 monitors and manages a current situation of the sensor network, etc., in order to guide the vehicle to use the auto valet parking service up to the slot The parking situation sensing sensor management module 435 monitors and manages a current operation situation of the sensor sensing parking situations of each slot, 0036, 0045, Figs. 7-8]; 
	step S2, starting automatic driving according to the global path planning [E.g. 0036: The vehicle movement control module 110 controls the movement (e.g., stop, movement, leftward/rightward movement, acceleration, deceleration, etc.) of the parking target vehicle receiving information in a predefined form from the service server 400. At this time, if receiving instruction information on auto parking or auto vehicle-exiting from the service server 400, the vehicle movement control module 110 controls the movement of the target vehicle. Herein, the information receiving from the service server 400 includes initial movement path information, etc., related to parking, 0039: The vehicle guide sensor communication module 140 receives vehicle guide information from the vehicle guide sensor 300, and may allow the vehicle to be 
	Yoo fails to expressly disclose searching for a parking space when it automatically drives to the vicinity of the available parking spaces, and performing parking after finding an available parking space that satisfies a parking condition.
	However, as shown by Minster, it was well known in the art of automatic parking to include a vehicle that search for a parking space when it automatically drives to the vicinity of E.g. 0016, 0032-0033, 0039-0041, 0060, 0013].
	It would have been obvious to one of ordinary skill in the art of automatic parking before the effective filling date of the claimed invention modify Yoo with the teaching of Minster in order to enable the vehicle to search for a parking space while it is driving and thereby save time for locating a parking and increase the overall user convenience.
	For claim 2, Yoo discloses wherein acquiring vehicle visual information in step S2 specifically comprises: pedestrian [E.g. 0087: the obstacle sensing information is information on when the obstacle recognition sensor 150 in the target vehicle senses the obstacle such as a pedestrian and transfers the obstacle information to the alert information generator 340], obstacle information [E.g. 0013: an obstacle recognizer that recognizes an obstacle appearing during movement of the vehicle and generates obstacle recognition information].
	Yoo fails to expressly disclose that the vehicle visual information comprises acquiring lane lines, lane width and intersection information in front of the vehicle.
	However, as shown by Minster, it was well known in the art of automatic parking to include a vehicle that include a sensor that can capture lane lines, lane width and intersection information in front of the vehicle [E.g. 0011, 0053, 0076, 0032-0036, 0055; also it is implied that the sensor such as the camera will capture all the above information in front of the vehicle].
	It would have been obvious to one of ordinary skill in the art of automatic parking before the effective filling date of the claimed invention modify Yoo with the teaching of Minster in order to enable the vehicle to acquire as much data of the vehicle surrounding as possible so that the automatic parking process is easier and safer.
E.g. Minster; 0053, 0016, 0032-0033, 0039-0041, 0060].
	For claim 5, Yoo in view of Minster further teaches wherein when the available parking space does not satisfy the parking condition, global path planning is performed again according to the acquired global waypoint map and position information of other available parking spaces, and then step S2 and step S3 are performed [E.g. Minster; 0032-0036, 0055, 0061, 0075; see claim 1 analysis].
	For claim 6, although Yoo in view of Minster fails to expressly disclose the length of an available parking space is not less than a distance obtained by adding 0.8 meter to the length of the vehicle, and the width of the available parking space is not less than a distance obtained by adding 0.8 meter to the width of the vehicle, Yoo in view of Minster the length and the width of the parking space needs to meet a parking parameter in order to enable the vehicle to park at the parking space [E.g. Minster; 0032-0036, 0055, 0061, 0075; see claim 1 analysis]. However, having the length of an available parking space is not less than a distance obtained by adding 0.8 meter to the length of the vehicle, and the width of the available parking space is not less than a distance obtained by adding 0.8 meter to the width of the vehicle fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoo in view of Minster to have the length of an available parking space is not less than a distance obtained by adding 0.8 meter to the length of the vehicle, and the width of the available parking space is not less than a distance obtained by 
	For claim 9, Yoo discloses wherein after step S3, the method further comprises: after completing the parking, sending a vehicle parking state and vehicle position information to a user [E.g. 0032: providing auto valet parking service information to a remote user terminal (hereinafter referred to as `user terminal`) 500 for providing an auto valet parking service result, etc., to a remote user, 0037: the information on the vehicle includes information on a unique ID granted to the vehicle, information on a vehicle type, information on current location of the vehicle, etc.].
	For claim 11, Yoo discloses an automatic parking device [E.g. 0032: a vehicle controller 100 that provides information on a parking target vehicle to use the auto valet parking service, Figs. 7-8], comprising a T-box information interaction sub-device [parking position data management module 430], an on-board visual sensor [obstacle recognition sensor 150] and an APA controller [vehicle motion control module 110], 
	wherein the T-box information interaction sub-device is configured to perform information interaction with a parking lot transmission device when a vehicle enters an entrance of a parking lot where the vehicle is to be parked, and acquire a global waypoint map, of the parking lot and position information of available parking spaces [E.g. 0063: The parking place data management module 431 manages overall information on the parking place, such as information on a map of the parking place, information on a movable path within the parking place, the number of parking slots, etc., 0064: The target vehicle management module 432 
	the on-board visual sensor is configured to acquire vehicle visual information [E.g. 0040: The obstacle recognition sensor 150 recognizes an obstacle appearing during man-less movement of the vehicle, and controls so that the vehicle may be protected from the obstacle. Information on the obstacle recognized by the obstacle recognition sensor 150 (information on location of the recognized obstacle, etc.) are transferred to an alert information generator 340 of the vehicle guide sensor 300 and the service server 400, 0047, 0072]; and 
	the APA controller is configured to perform global path planning according to the global waypoint map and the position information of available parking spaces, and perform local path planning and obstacle avoidance processing according to the vehicle visual information [E.g. 0070: When the optimal parking location is determined by the parking location determining module 421, the movement path determining module 422 dynamically determines a movement path from the current location of the vehicle to a corresponding slot and transfers information on the determined movement path to the vehicle guide sensor 300, thereby allowing the vehicle to be able to be guided to the slot. Also, when the movement path determining module 422 is 
	Yoo fails to expressly disclose perform parking according to an available parking space that is found by the on-board visual sensor and satisfies a parking condition when automatically driving to the vicinity of the available parking spaces.
	However, as shown by Minster, it was well known in the art of automatic parking to include a vehicle that perform parking according to an available parking space that is found by an on-board visual sensor and satisfies a parking condition when automatically driving to the vicinity of the available parking spaces [E.g. 0016, 0032-0033, 0039-0041, 0060, 0013].
	It would have been obvious to one of ordinary skill in the art of automatic parking before the effective filling date of the claimed invention modify Yoo with the teaching of Minster in .

Allowable Subject Matter
8.	Claim is 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 3, 8 and 10 would be allowable if rewritten to overcome the objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Deng et al. (US 2019/0232958)
	Diessner (US 2017/0253237)
	Bettger et al. (US 2019/0310624)
	Gieseke et al. (US Pat. No. 10,328,932)
	Huger et al. (US 2019/0283738)

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689